EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), is made and entered into as of the
30th day of July, 2013 (the “Effective Date”), by and between EYEKON E.R.D LTD.,
an Israeli corporation (“Employer”), and Nimrod Madar, ID no.25497462
(“Employee”).

 

RECITALS

 

A.Employer desires that Employee serve in the position of President and Chief
Executive Officer of both Employer and GlassesOff, Inc., a Nevada corporation
and Employer’s parent corporation (“Parent”), and Employee desires to serve in
such positions

 

B.Employer and Employee have made commitments to each other on a variety of
important issues concerning Employee’s employment, including the performance
that will be expected of Employee, the compensation that Employee will be paid,
how long and under what circumstances Employee will remain employed and the
financial details relating to any decision that either Employee or Employer
might ever make to terminate this Agreement.

 

C.Employer and Employee believe that the commitments they have made to each
other should be memorialized in writing, and that is the purpose of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:

 

AGREEMENTS

 

Section 1. Term. Employee’s employment hereunder shall be for a term of one (1)
year, commencing on the Effective Date (such term, and any then-current
extension thereof as provided in the immediately succeeding sentence, the
“Term”), unless sooner terminated in accordance with Section 6. The Term shall
automatically extend for one (1) additional year on each subsequent anniversary
of the Effective Date (subject to termination in accordance with Section 6),
unless either party provides written notice to the other not less than sixty
(60) days prior to such anniversary of the Effective Date.

 

Section 2. Position and Duties. Employer hereby employs Employee as President
and Chief Executive Officer of both Employer and Parent. Employee will devote
Employee’s full business time and best efforts to the performance of Employee’s
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the rendition of such services, without the prior written consent of the Board
of Directors of Employer (the “Board”); provided, however, that nothing herein
shall preclude Employee, subject to the prior approval of the Board, from
engaging in other business professions or occupations for compensation or
otherwise or from accepting appointment to or continuing to serve on any board
of directors or trustees of any business corporation or any charitable
organization; provided further, that, in each case, and in the aggregate, such
activities do not conflict or interfere with the performance of Employee’s
duties hereunder or conflict with Section 7. Employee’s duties and authority
shall consist of and include all duties and authority customarily performed and
held by persons holding equivalent positions with business organizations similar
in nature and size to Employer and Parent, as such duties and authority are
reasonably defined, modified and delegated from time to time by the Board.
Employee shall have the powers necessary to perform the duties assigned to him.

 





 

 

 

Section 3. Compensation. Employee’s monthly salary and other terms of employment
shall be as set forth in the Notification to Employee of Employment Conditions
attached hereto as Exhibit A, as required by law, and as may be amended from
time to time. As compensation for the services to be provided by Employee
hereunder, Employee shall receive the following compensation, expense
reimbursement and other benefits:

 

(a) Base Salary. Employee shall receive an aggregate annual salary of one
hundred eighty-thousand U.S. Dollars ($180,000) payable in equal monthly
installments in accordance with the regular payroll schedule of Employer but not
later than the 9th day of each month (“Base Salary”). The Base Salary shall be
subject to review annually, and shall be maintained or increased during the Term
as the Board may determine from time to time.

 

(b) Performance Bonus. Employee shall be eligible to receive an annual cash
bonus up to 25% of Base Salary, as determined by the Board, payable within
ninety (90) days after the end of the fiscal year of Employer for which the
bonus is earned, which shall be based upon performance criteria established by
the compensation committee of the Board (“Performance Bonus”).

 

(c) Equity Performance Awards. On the Effective Date, Employer shall cause
Parent, subject to approval by Parent’s Board of Directors, to grant to Employee
200,000 restricted shares of Parent’s common stock, subject to a three year
vesting schedule. Subject to the availability of options under Parent’s option
plan, Employee shall be eligible to receive an additional option to purchase
150,000 shares of Parent’s common stock (“Parent Common Stock”) upon the final
closing of the offering of Parent’s securities described in that certain
Confidential Private Placement Memorandum, dated April 18, 2013, at a per share
exercise price equal to the fair market value of the Parent Common Stock on the
date of grant, subject to a three year vesting schedule, and containing such
other terms as more fully set forth in an option agreement to be entered into
between Parent and Employee.

 

(d) Discretion of the Board. Additional incentive compensation shall be at the
discretion of the Board.

 

(e) Car. Employee shall be entitled to use an Employer car pursuant to the terms
and conditions of Employer’s car policy as adopted by Employer and may be
amended by Employer from time to time in Employer’s discretion (the “Car
Policy”). Employer shall make a gross-up payment to Employee for any tax
liability incurred by Employee with respect to the car’s “value equivalent” (the
value of the car usage) for tax purposes as updated from time to time. Subject
to applicable law, in the event that Employee fails to timely pay any fines,
penalties, costs or other obligations in respect of the car (excluding any costs
and payments which are borne by Employer pursuant to the terms of the Car
Policy), Employer shall be entitled to pay such fines, penalties, costs or other
obligations and to deduct such costs from Employee’s Base Salary.

 



2

 

 

 

(f) Mobile Phone. Employer shall furnish Employee with a cellular telephone, and
the shall bear all business-related cellular phone expenses for using such
telephone. Any tax liability to be imposed on Employee with respect to such
telephone will be paid by Employee.

 

(g) Insurance Policy. Employer shall provide Employee with a customary
“Executive’s Insurance Policy” or other comprehensive pension arrangement, at
Employee’s choice, (including disability insurance and loss of working capacity
insurance) (collectively, the “Pension Insurance”); provided, however, that
Employer’s cost for the Pension Insurance shall not exceed 15.83% of the then
current Base Salary, in addition to any payments made at Employee’s own expense
towards the cost of such Pension Insurance.

 

(h) Study Fund. Employer shall contribute an aggregate monthly amount equal to
7.5% of the Base Salary towards an advanced study fund (Keren Hishtalmut) (the
“Advanced Study Fund”). Employee shall contribute, and for that purpose Employee
hereby irrevocably authorizes and instructs Employer to deduct from Employee’s
Base Salary, an aggregate monthly amount equal to 2.5% of the Base Salary as
Employee’s participation cost in such Advanced Study Fund. Employee will bear
any and all taxes applicable in connection with amounts payable by Employee
and/or Employer to the Advanced Study Fund.

 

(i) Vacations, Sick Leave. Employee shall be entitled to an annual vacation of
22 days per annum, which vacation shall be taken at a time or times mutually
agreeable to Employer and Employee. In addition, Employee shall be entitled to
paid sick leave (“Dmei Machala”) as prescribed under Israeli law.

 

(j) Reimbursement of Expenses. Employee shall be reimbursed, upon submission of
appropriate vouchers and supporting documentation, for all travel, entertainment
and other out-of-pocket expenses reasonably and necessarily incurred by Employee
in the performance of his duties hereunder.

 

(k) Withholding. Employer shall be entitled to withhold from amounts payable to
Employee hereunder, any federal, state or local withholding or other taxes or
charges which it is from time to time required to withhold. Employer shall be
entitled to rely upon the opinion of its legal counsel with regard to any
question concerning the amount or requirement of any such withholding.

 

Section 4. Work and Rest Hours Law, 1951.

 

Employee acknowledges and agrees that Employee’s employment with Employer is a
senior position and requires a special degree of personal trust, and that the
law known as “Work and Rest Hours Law, 1951” (“Chok Shot Avoda Vemenucha”) shall
not apply to Employee’s relationship with Employer. Accordingly, the monthly
salary payable to Employee is a gross global salary inclusive of remuneration
for working overtime and on days of rest. Employee acknowledges and agrees that,
except as expressly specified in this Agreement, Employee shall not be entitled
to any remuneration or payment whatsoever, regardless of any current or future
custom between Employer and its employees.

 



3

 

 



Section 5. Confidentiality and Loyalty.

 

(a) Confidentiality.

 

(i) Employee will not at any time (whether during or after Employee’s employment
with Employer) (x) retain or use for the benefit, purpose or account of Employee
or any other person, firm, partnership, joint venture, association, corporation
or other business organization, entity or enterprise whatsoever (“Person”), or
(y) disclose, divulge, reveal, communicate, share, transfer or provide access to
any Person outside Employer or Parent (other than its professional advisers who
are bound by confidentiality obligations), any of Employer’s or Parent’s
non-public, proprietary or confidential information, including, without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and
approvals - concerning the past, current or future business, activities and
operations of Employer or Parent, their respective subsidiaries or affiliates
and/or any third party that has disclosed or provided any of same to Employer or
Parent on a confidential basis (such information, irrespective of form of or the
media on which such information is stored “Confidential Information”) without
the prior written authorization of the Board.

 

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the public other than as a result of Employee’s breach of
this Agreement or any breach of any other confidentiality obligations by third
parties; (b) made legitimately available to Employee by a third party without
such third party’s breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided, that Employee shall give prompt written notice to
Employer of such requirement, disclose no more information than is so required,
and cooperate with any attempts by Employer to obtain a protective order or
similar treatment.

 

(iii) Except as required by applicable law, Employee shall not disclose to any
Person, other than Employee’s immediate family and Employee’s legal or financial
advisors, the existence or contents of this Agreement; provided, that Employee
may disclose to any prospective future employer the provisions of Section 5 and
Section 7 of this Agreement provided they agree to maintain the confidentiality
of such terms. Notwithstanding anything herein to the contrary, each party to
this Agreement (and any employee, representative, or other agent of any party to
this Agreement) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure; however, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

 

(iv) Upon termination of this Agreement and/or termination of Employee’s
employment with Employer for any reason, Employee shall (x) cease and not
thereafter commence use of any Confidential Information or intellectual property
(including, without limitation, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) owned or
used by Employer or Parent or their respective subsidiaries or affiliates;
(y) immediately destroy, delete or return to Employer, at Employer’s option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in Employee’s possession or
control (including, without limitation, any of the foregoing stored or located
in Employee’s office, home, laptop or other computer, whether or not Employer
property) that contain Confidential Information or otherwise relate to the
business of Employer or Parent or their respective affiliates and subsidiaries,
except that Employee may retain only those portions of any personal notes,
notebooks and diaries that do not contain any Confidential Information; and
(z) notify and fully cooperate with Employer regarding the delivery or
destruction of any other Confidential Information of which Employee is or
becomes aware.

 



4

 

 

 

(b) Intellectual Property.

 

(i) If Employee creates, invents, designs, develops, contributes to or improves
any works, either alone or with third parties, at any time during Employee’s
employment by Employer and within the scope of such employment and/or with the
use of any of Employer’s or Parent’s resources (“Employer Works”), Employee
shall promptly and fully disclose same to Employer and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to Employer and Parent to the extent ownership of
any such rights does not vest originally in Employer or Parent.

 

(ii) Employee agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by Employer) of all Employer Works. The records will be available to and remain
the sole property and intellectual property of Employer at all times.

 

(iii) Employee shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at Employer’s expense (but without further remuneration) to assist
Employer in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of Employer’s or Parent’s rights in
Employer Works. If Employer is unable for any other reason to secure Employee’s
signature on any document for this purpose, then Employee hereby irrevocably
designates and appoints Employer and its duly authorized officers and agents as
Employee’s agent and attorney in fact, to act for and in Employee’s behalf and
stead to execute any documents and to do all other lawfully permitted acts in
connection with the foregoing.

 

(iv) Employee shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with Employer or Parent any confidential, proprietary or non-public
information or intellectual property relating to a former employer or third
party without the prior written permission of such third party. Employee hereby
indemnifies, holds harmless and agrees to defend Employer, Parent and their
respective officers, directors, partners, employees, agents and representatives
from each breach of the foregoing covenant. Employee shall comply with all
relevant policies and guidelines of Employer, including regarding the protection
of confidential information and intellectual property and potential conflicts of
interest. Employee acknowledges that Employer may amend any such policies and
guidelines from time to time, and that Employee remains at all times bound by
their most current version.

 



5

 

 

 

(v) The provisions of this Section 5 shall survive the termination of this
Agreement and/or Employee’s employment for any reason.

 

Section 6. Termination.

 

(a) Voluntary Termination by Employee.

 

(i) Without Good Reason. If Employee voluntarily terminates his employment
during the Term (other than in connection with a Change in Control or for Good
Reason), provided that he provides prior written notice to Employer according to
Israeli law, then Employer shall be required to pay Employee any unpaid or
unreimbursed expenses incurred in accordance with this Agreement, including
amounts due under Section 3, to the extent incurred during the Term and other
payments to which Employee is entitled to receive according to Israeli law
(collectively, “Accrued Obligations”), and Employer shall not be obligated to
pay any performance bonus for the then current fiscal year of Employer, or have
any further obligations to Employee.

 

(ii) With Good Reason. If Employee voluntarily terminates his employment during
the Term for Good Reason, then (A) Employer shall pay Employee an amount equal
to his then-current Base Salary and the value of all Accrued Obligations,
payable in installments consistent with Employer’s normal payroll schedule over
the six (6)-month period immediately following the effective date of such
termination, plus a pro-rata portion of the then current year’s performance
bonus, payable at the end of the six (6) month period immediately following the
effective date of such termination, and (B) all unvested options and restricted
shares granted to Employee shall immediately vest and become exercisable on the
date of such termination (the amounts and benefits specified in clauses (A) and
(B), together, the “Termination Benefits”). For purposes of this Agreement,
“Good Reason” means any of the following: (a) a material diminution in Base
Salary or Performance Bonus opportunity or benefits (unless, in either case,
consented to by Employee); (b) a material diminution in Employee’s authority,
duties, or responsibilities; or (c) any other action or inaction that
constitutes a material breach by Employer of this Agreement. For purposes of
this Agreement, Good Reason shall not be deemed to exist unless Employee’s
termination of employment for Good Reason occurs within three (3) months
following the initial existence of one of the conditions specified in the
immediately preceding clauses (a) through (c), Employee provides Employer with
written notice of the existence of such condition within fifteen (15) days after
the initial existence of the condition, and Employer fails to remedy the
condition within thirty (30) days after its receipt of such notice.

 

(b) Premature Termination by Employer or Expiration of Term Without Renewal. If
Employer terminates Employee’s employment during the Term for any reason other
than a termination subject to Section 6(c) (Termination Following a Change in
Control) or Section 6(d) (Termination for Cause), or if the Term expires and is
not renewed by Employer, other than Employer’s failure to renew the Term for
Cause (as defined below), then Employee will be entitled to receive the
Termination Benefits.

 



6

 

 

 

(c) Termination Following a Change in Control. If either (a) Employer or its
successor terminates Employee’s employment within the twelve (12)-month period
immediately following a Change in Control or (b) Employee voluntary terminates
his employment for Good Reason within the twelve (12)-month period immediately
following a Change in Control, then (A) Employee will be entitled to receive a
lump-sum payment equal to the greater of (i) his Base Salary for six months and
(ii) his Base Salary for the remainder of the then unexpired Term, and (B) all
unvested stock options granted to Employee will immediately vest and become
exercisable. This amount is subject to reduction so that the total amount of
payments or benefits provided to Employee under his employment agreement or any
benefit plans or agreements will not constitute an “excess parachute payment”
under the Internal Revenue Code

 

(d) Termination for Cause. Employer may terminate Employee’s employment and the
Term for Cause. “Cause” shall mean:(i) a material violation by Employee of any
applicable material law or regulation respecting the business of Employer;
(ii) Employee being found guilty of a felony or an act of dishonesty in
connection with the performance of his duties as an officer of Employer or
Parent, or which disqualifies Employee from serving as an officer or director of
Employer or Parent; (iii) the willful or negligent failure of Employee to
perform his duties hereunder in any material respect after receipt of written
notice from the Board and a thirty (30)-day period to cure; (iv) the willful or
negligent failure of Employee to obey the lawful directives of the Board after
receipt of written notice from the Board and a ten (10)-day period to cure; and
(v) to the extent permitted by applicable law, the development by Employee of
any drug, alcohol or other substance abuse problems, or the commission of a
crime involving moral turpitude. Upon Employer’s termination of Employee’s
employment and the Term for Cause, Employee shall be entitled to receive from
Employer only the Accrued Obligations.

 

Section 7. Restrictive Covenant.

 

(a) Restrictive Covenant. Employee acknowledges and recognizes the highly
competitive nature of the businesses of Employer, Parent and their respective
affiliates and accordingly agrees as follows:

 

(i) During the term of Employee’s employment and, for a period of one (1)-year
following the date Employee ceases to be employed by Employer, irrespective of
the reason for termination of such employment (the “Restricted Period”),
Employee shall not, whether on Employee’s own behalf or on behalf of or in
conjunction with any other Person, directly or indirectly solicit or assist in
soliciting in competition with Employer, the business of any client or
prospective client:

 

A. with whom Employee had personal contact or dealings on behalf of Employer at
any time during the one (1)-year period preceding Employee’s termination of
employment;

 



7

 

 

 

B. with whom employees reporting to Employee had had personal contact or
dealings on behalf of Employer at any time during the one year immediately
preceding Employee’s termination of employment; or

 

C. for whom Employee had direct or indirect responsibility at any time during
the one (1)-year immediately period preceding Employee’s termination of
employment.

 

(ii) During the Restricted Period, Employee will not directly or indirectly:

 

A. engage in any business that competes with the business of Employer, Parent or
their respective affiliates (including, without limitation, businesses which
Employer, Parent or their respective affiliates have specific plans to conduct
in the future and as to which Employee is aware of such planning) in any county
of any state of the United States or a comparable jurisdiction of Israel where
Employer, Parent or their respective affiliates manufactures, produces, sells,
leases, rents, licenses or otherwise provides its products or services
(“Competitive Business”);

 

B. enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

 

C. acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

 

D. interfere with, or attempt to interfere with, any business relationships
(whether formed before, on or after the date of this Agreement) between
Employer, Parent or any of their respective affiliates and customers, clients,
suppliers or investors.

 

(iii) Notwithstanding anything to the contrary in this Agreement, Employee may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Competitive Business, which securities are publicly traded on a
national or regional stock exchange or on the over-the-counter market if
Employee (A) is not a controlling person of, or a member of a group which
controls, such Person and (B) does not, directly or indirectly, own two percent
(2%) or more of any class of securities of such Person.

 

(iv) During the Restricted Period, Employee will not, whether on Employee’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

A. Solicit or encourage any employee of Employer or Parent or their respective
affiliates to leave the employment of Employer, Parent or their respective
affiliates; or

 

B. hire any such employee who was employed by Employer, Parent or their
respective affiliates as of the date of Employee’s termination of employment
with Employer, or who left the employment of Employer, Parent or their
respective affiliates coincident with, or within one year prior to or after, the
termination of Employee’s employment with Employer, unless such employee has not
been employed by Employer, Parent or any of their respective affiliates for a
period of six (6) months.

 



8

 

 

 

(b) Remedies for Breach of Restrictive Covenants. Employee acknowledges that the
restrictions contained in Section 5 (Confidentiality and Loyalty) and Section 7
(Restrictive Covenant) of this Agreement are reasonable and necessary for the
protection of the legitimate business interests of Employer and Parent, that any
violation of these restrictions would cause substantial injury to Employer and
Parent and such interests, that Employer would not have entered into this
Agreement with Employee without receiving the additional consideration offered
by Employee in binding himself to these restrictions and that such restrictions
were a material inducement to Employer to enter into this Agreement. Employee
further acknowledges that a portion of his salary and benefits is paid to him in
consideration for the obligations contained in Section 5 and Section 7 of this
Agreement. By entering into this Agreement, Employee represents and warrants
that his execution, delivery and performance of his obligations under this
Agreement will not violate any agreement to which he is a party or by which he
is bound or any applicable law or equity principle, and agrees to maintain such
non violation. In the event of any violation or threatened violation of these
restrictions, Employer, in addition to and not in limitation of, any other
rights, remedies or damages available to Employer under this Agreement or
otherwise at law or in equity, shall be entitled to preliminary and permanent
injunctive relief, without the posting of a bond, to prevent or restrain any
such violation by Employee and any and all persons directly or indirectly acting
for or with him, as the case may be.

 

(c) Enforceability. It is expressly understood and agreed that although Employee
and Employer consider the restrictions contained in this Agreement (including,
but not limited to, those contained in Section 7) to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Employee, then the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
unenforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

Section 8. Certain Defined Terms. As used in this Agreement:

 

“affiliate,” “associate,” “parent” and “subsidiary” shall have the respective
meanings ascribed to such terms in Rule 12b-2 under Section 12 of the Securities
Exchange Act of 1934, as amended.

 

“Change in Control” shall mean:

 

(i) Acquisition By Person of Substantial Percentage. The acquisition by a Person
(including “affiliates” and “associates” of such Person, but excluding Parent,
and any “subsidiary” or “parent” of Parent, or any employee benefit plan of
Parent or Employer) of a sufficient number of shares of Parent Common Stock, or
securities convertible into Parent Common Stock, and whether through direct
acquisition of shares or by merger, consolidation, share exchange,
reclassification of securities or recapitalization of or involving Parent or any
“parent” or “subsidiary” of Parent, to constitute actual or beneficial owner of
51% or more of Parent Common Stock;

 



9

 

 

 

(ii) Disposition of Assets. Any sale, lease, transfer, exchange, mortgage,
pledge or other disposition, in one transaction or a series of transactions, of
all or substantially all of the assets of Parent or of any “subsidiary” of
Parent to a Person described in subsection (i) above, but only if such
transaction occurs without approval or ratification by a majority of the members
of Parent’s Board of Directors (the “Parent Board”); or

 

(iii) Substantial Change of Board Members. During any fiscal year of Parent,
individuals who at the beginning of such year constitute the Parent Board cease
for any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by a majority of the directors in office at the beginning of
the fiscal year.

 

Section 9. General Provisions.

 

(a) Successors; Assignment. This Agreement shall be binding upon and inure to
the benefit of Employee, Employer and his and its respective personal
representatives, successors and permitted assigns, and any successor or
permitted assign of Employer shall be deemed the “Employer” hereunder. Employer
shall require any successor to all or substantially all of the business and/or
assets of Employer, whether directly or indirectly, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance reasonably satisfactory to Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent as Employer
would be required to perform if no such succession had taken place.

 

(b) Entire Agreement; Modifications. This Agreement constitutes the entire
agreement between the parties respecting the subject matter hereof, and
supersedes all prior negotiations, undertakings, agreements and arrangements
with respect thereto, whether written or oral. Except as otherwise explicitly
provided herein, this Agreement may not be amended or modified except by written
agreement signed by Employee and Employer.

 

(c) Enforcement and Governing Law. The provisions of this Agreement shall be
regarded as divisible and separate; if any of said provisions should be declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. This
Agreement shall be construed and the legal relations of the parties hereto shall
be determined in accordance with the laws of the Israel without reference to the
law regarding conflicts of law that would cause the laws of another jurisdiction
to apply.

 

(d) Waiver. No waiver of any provision of this agreement shall be effective
unless set forth in a writing executed by the party against whom enforcement is
sought. No waiver by either party at any time of any breach by the other party
of, or compliance with, any condition or provision of this Agreement to be
performed by the other party, shall be deemed a waiver of any similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.

 



10

 

 

 

(e) Notices. Notices pursuant to this Agreement shall be in writing and shall be
deemed given when received; and, if mailed, shall be mailed by Israeli
registered or certified mail, return receipt requested, postage prepaid; and if
to Employer, addressed to the principal headquarters of Employer, attention:
President, or, if to Employee, to his home address set forth below Employee’s
signature on this Agreement, or to such other address as the party to be
notified shall have given to the other.

 

(f) Good Faith. The parties will deal with each other in good faith with respect
to this Agreement.

 

(g) Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of the Term hereunder, including without
limitation, Section 5 and Section 7.

 

(h) Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which,
together, shall comprise one and the same instrument. Facsimile or other
electronically transmitted signatures shall be deemed originals for all purposes
of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 

11

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



EYEKON E.R.D LTD.   EMPLOYEE           By: /s/ Nimrod Madar   /s/Nimrod Madar
Title  Chief Executive Officer   Address: 8 Keren Street Apt #2     Title Pardes
Hana - Karcur          

 

12

 

 

Exhibit A

 

NOTIFICATION TO EMPLOYEE OF EMPLOYMENT CONDITIONS

 

 

 

Date: ___________, _____

 

1.Name of Employer: EYEKON E.R.D Ltd.

Legal Entity: Private Company

Identification Number: ________________

__________________

 

Name of Employee: Nimrod Madar

Identification Number: 25497462

Address: ________________, Israel

 

2.Date of Commencement of Employment: _____________________

Term of Employment: Employment is for one year period.

 

3.Main Responsibilities of Employee: Performing all duties incident to the
office of Chief Executive Officer of Employer and such other duties as may be
prescribed from time to time by the Board of Directors of Employer.

 

4.Name of Employee’s direct supervisor or direct supervisor’s title: Board of
Directors.

 

5.The basis upon which Employee’s salary is made: monthly.

 

6.Employee’s salary is set in accordance with the following:

 

The aggregate fixed payment (gross) to be made to Employee in accordance with
the Base Salary is 15,000 $. All payments to be made to Employee as compensation
are as follows:

 

Fixed Payments Non Fixed Payments Payment Type Timing of payment Payment Type
Timing of payment Salary (gross) US$15,000 (inclusive of all such payments that
Employer is required to pay under any applicable law) In accordance with
Employer’s normal payroll procedures but no later than the 9th day of each
month.                     Recreation Pay (Dmei Havraa) Once a year in
accordance with applicable law.    

 

 

7.Employee’s working week shall consist of 43 hours. As the position in Employer
requires a special degree of personal trust, Employee may be required to work
overtime and on days of rest.

 



13

 

 

 

8.The rest days are Friday and Saturday.

 

9.Employee declares and agrees that Employer’s rules and regulations, as shall
be adjusted from time to time by Employer in its sole discretion, shall apply to
Employee’s employment with Employer and shall be part of the terms and
conditions of Employee’s employment with Employer.

 

10.Payment of Social Benefits to which Employee will be entitled (percentage of
salary and supplements):

 

Payment Type The institution to whom payment is made and name of the plan
Payment by Employee (in percentage) Payment by Employer (in percentage) Payment
Commencement Date

Managers Insurance Policy

 

Education Fund

______________

5%

 

2.5%

13 1/3% (8 1/3% for severance pay and 5% for pension benefits) and up to 2.5%
for disability insurance

 

7.5%

 

 

_______

 

________

 

11.Employer is not, nor is an association that Employer belongs to, a party to a
collective agreement that address the employment terms of Employee.

 

This notification is not an employment agreement, but rather an Employer
notification regarding the main terms and conditions of Employee’s employment
with Employer; this notification is without prejudice to Employee’s rights
pursuant to applicable law, any extension order, any collective agreement and
his/her employment agreement.

 

 



SIGNATURE OF EMPLOYER:   DATE:             SIGNATURE OF EMPLOYEE:   DATE:      
     

 

 

 

 

14



